Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Examiner’s Amendment
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:
In the Specification:
The title has been changed to: "Pixel electrode of Fringe Field Switching liquid crystal display device having a plurality of bend portions".
End of examiner's amendment.
Response to Arguments
Applicant's request for reconsideration of the finality of the rejection of the last Office action is persuasive and, therefore, the finality of that action is withdrawn.
Reasons for Allowance
Claims 1-16 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1:  The closest prior art, Tanaka et al., discloses all of the limitations set forth in the previous Office Action.  However, Tanaka et al., either alone or in combination with other prior arts, fail to disclose the combination of elements cited in claim 1, and in particular fails to disclose or make obvious, “wherein the first electrode has: a pair of electrode branches each having a first end and a second end; a slit between the pair of electrode branches; a first connection connecting the first ends of the pair of electrode branches; and a second connection connecting the second ends of the pair of electrode branches, wherein the first electrode has areas including a first bent portion, a second bent portion, and a main portion that is disposed between the first bent portion and the second bent portion, wherein the first bent portion is adjacent to a contact hole of the first electrode, wherein the first bent portion is bent relative to the main portion in an area close to the first ends, wherein the second bent portion is bent relative to the main portion in an area close to the second ends, and wherein a direction of the first bent portion that is directly in contact with the first connection is substantially parallel to a direction of the second bent portion that is directly in contact with the second connection, and wherein no bent portion is disposed between the second bent portion and the second connection”.  Therefore, claim 1 is deemed non-obvious and inventive over the prior art and are allowed.
As to claims 2-16: Since claims 2-16 depend either directly or indirectly on the allowed claim 1, claims 2-16 are also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN NGUYEN whose telephone number is (571)270-1428.  The examiner can normally be reached on Monday - Thursday, 8:00 AM -6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Glick can be reached on (571) 270-24902490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LAUREN NGUYEN/Primary Examiner, Art Unit 2871